Morris E. Spector, J.
Motion by plaintiff, Commissioners of the State Insurance Fund, for a preference pursuant to subdivision 1 of rule 151 of the Rules of Civil Practice is granted (Commissioners State Ins. Fund v. Statland, 181 Misc. 117). *671The court is,not persuaded by the argument advanced by the defendant, George Hoffman & Sons, Inc., that the State Insurance Fund has lost its identity as a board of officers of the State and has consequently lost its right to a preference (Skakandy v. State of New York, 274 App. Div. 153). The motion by defendant, Bay Bros. Realty Corporation, to strike the action from the calendar has been disposed of simultaneously herewith (29 Misc 2d 669). The cause is placed on the Personal Non-jury Jury Day Calendar for November 13, 1961.